EXHIBIT 99.2 JOINT FILING AGREEMENT Pursuant to and in accordance with the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and regulations thereunder, each party hereto hereby agrees to the joint filing, on behalf of each of them, of any filing required by such party under Section 13 or Section 16 of the Exchange Act, or any rule or regulation thereunder (including any amendment, restatement, supplement, and/or exhibit thereto), with the Securities and Exchange Commission (and, if such security is registered on a national securities exchange, also with the exchange), and further agrees to the filing, furnishing, and/or incorporation by reference of this agreement as an exhibit thereto. This agreement shall remain in full force and effect until revoked by any party hereto in a signed writing provided to each other party hereto, and then only with respect to such revoking party. IN WITNESS WHEREOF, each party hereto, being duly authorized, has caused this agreement to be executed and effective as of the date below. Harborview Master Fund, L.P. Date: January 18, 2012 By: Harborview Advisors, LLC, its general partner By: /s/ Richard Rosenblum Richard Rosenblum Managing Member Harborview Value Master Fund, L.P. By: Harborview Advisors, LLC, its general partner By: /s/ Richard Rosenblum Richard Rosenblum Managing Member Harborview Advisors, LLC By: /s/ Richard Rosenblum Richard Rosenblum Managing Member Harborview Capital Management, LLC By: /s/ Richard Rosenblum Richard Rosenblum Managing Member Richard Rosenblum /s/ Richard Rosenblum David Stefansky /s/ David Stefansky
